Case 1:20-cv-03233-RM-STV Document 1 Filed 10/29/20 USDC Colorado Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

 __________________________________________
                                           :
 BLAINE HARRINGTON III,                    :
                                           :
       Plaintiff,                          :
                                           :
 v.                                        :                 Civil Action No.:
                                           :
 ATTIS TRADING COMPANY, INC., and          :                 COMPLAINT AND JURY
 BAKER TECHNOLOGIES, INC.,                 :                 DEMAND
                                           :
       Defendants.                         :
                                           :
 __________________________________________:


                          COMPLAINT FOR COPYRIGHT INFRINGEMENT

         Plaintiff, BLAINE HARRINGTON III, (“Harrington” or “Plaintiff”), brings this

 complaint in the United States District Court for the District of Colorado against ATTIS

 TRADING COMPANY, INC. (“Attis”), and BAKER TECHNOLOGIES, INC. (“Baker”)

 (together “Defendants”) alleging as follows:

                                            PARTIES

 1. Plaintiff is an experienced, commercial travel and location photographer. Plaintiff has

     worked as a commercial photographer for over forty (40) years, including for most major

     news, business, and travel magazines throughout the world, as well as traveled to over

     seventy countries. Plaintiff was chosen as the Society of American Travel Writer Travel

     Photographer of the Year in 2005, 2006, and 2019. Plaintiff resides in Littleton, Colorado.

 2. On information and belief, Attis is a Corporation existing under the laws of the State of

     Oregon, with headquarters in Portland, Oregon. Defendant operates and is solely responsible

     for the content on its commercial website, www.attistrading.com.


 Plaintiff’s Original Complaint                                                             Page 1 of 6
Case 1:20-cv-03233-RM-STV Document 1 Filed 10/29/20 USDC Colorado Page 2 of 6




 3. On information and belief, Baker is a Corporation existing under the laws of the State of

     Delaware, with headquarters in Phoenix, Arizona. Defendant operates and is solely

     responsible for the content on its commercial website, www.trybaker.com.

                                    JURISDICTION AND VENUE

 4. This is a civil action seeking damages for copyright infringement under the copyright laws of

     the United States (17 U.S.C. § 101 et seq.).

 5. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

     question); and 28 U.S.C. § 1338(a) (copyright).

 6. This Court has personal jurisdiction over Defendants, and venue in this District is proper

     under 28 U.S.C. § 1391(b), because the events giving rise to the claims occurred in this

     district, Defendants engaged in infringement in this district, Defendants reside in this district,

     and Defendants are subject to personal jurisdiction in this district.

 7. Defendants are subject to personal jurisdiction in Colorado.

 8. This Court also has personal jurisdiction over Defendant, and venue in this District is proper

     under 28 U.S.C. § 1400(a).

                      FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

 9. Plaintiff captured the photograph, “20160425_sticky2_076” (“Copyrighted Photograph”) on

     April 25, 2016. [Exhibit 1].

 10. On June 1, 2016, Plaintiff posted Copyrighted Photograph to

     www.blaineharrington.photoshelter.com/image/I0000EQS9ha7vnjs. (Last visited October 1,

     2020). [Exhibit 2].

 11. Plaintiff registered Copyrighted Photograph with the United States Copyright Office on

     August 6, 2016 (Registration No.: VAu 1-132-209). [Exhibit 3].



 Plaintiff’s Original Complaint                                                              Page 2 of 6
Case 1:20-cv-03233-RM-STV Document 1 Filed 10/29/20 USDC Colorado Page 3 of 6




 12. Beginning on or about December 1, 2017, Attis copied and posted Copyrighted Photograph

     to the Defendant’s commercial website, www.attistrading.com.

 13. Attis posted Copyrighted Photograph to the following URLs:

     • www.attistrading.com/locations/barbur-boulevard-dispensary (Last visited March 10,

       2018). [Exhibit 4].

     • www.s3.amazonaws.com/leafly-

       s3/menu/plA9U8anSTix4JHWEfok_HyymOeYSQrmREq8HQC5l.jpg (Last visited March

       10, 2018). [Exhibit 5].

 14. Beginning on or about December 1, 2017, Baker copied and posted Copyrighted Photograph

     to the Defendant’s commercial website, www.trybaker.com.

 15. Baker posted Copyrighted Photograph to the following URLs:

     • https://app.trybaker.com/shop/188/product/795203 (Last visited March 10, 2018). [Exhibit

       6].

     • https://app.trybaker.com/shop/188/product/895236 (Last visited March 10, 2018). [Exhibit

       7].

 16. Defendants copied and posted Copyright Photographs without license or permission of

     Plaintiff.

   COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

 17. Plaintiff incorporates herein by this reference each and every allegation contained in each

     paragraph above.

 18. Plaintiff is, and at all relevant times has been, the copyright owner or licensee of exclusive

     rights under United States copyright with respect to Copyrighted Photograph, which is the




 Plaintiff’s Original Complaint                                                             Page 3 of 6
Case 1:20-cv-03233-RM-STV Document 1 Filed 10/29/20 USDC Colorado Page 4 of 6




     subject of a valid and complete Certificate of Copyright Registration by the Register of

     Copyrights.

 19. Among the exclusive rights granted to each Plaintiff under the Copyright Act are the

     exclusive rights to reproduce and distribute the Copyrighted Photograph to the public.

 20. Plaintiff is informed and believes Defendants, without the permission or consent of Plaintiff,

     copied and used Copyrighted Photograph to its commercial websites, www.attistrading.com,

     and www.trybaker.com. In doing so, Defendants violated Plaintiff’s exclusive rights of

     reproduction and distribution. Defendants’ actions constitute infringement of Plaintiff’s

     copyright and exclusive rights under copyright.

 21. Plaintiff is informed and believes that the foregoing act of infringement was willful and

     intentional, in disregard of and with indifference to the rights of Plaintiff.

 22. As a result of Defendants’ infringement of Plaintiff’s copyright and exclusive rights under

     copyright, Plaintiff is entitled to actual or statutory damages, including any profits realized

     by Defendants attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendant’s

     infringement of Copyrighted Photograph.

         COUNT II: REMOVAL AND ALTERATION OF INTEGRITY OF COPYRIGHT
            MANAGEMENT INFORMATION PURSUANT TO 17 U.S.C. § 1202

 23. Plaintiff is informed and believes that Defendants, without the permission or consent of

     Plaintiff, knowingly and with the intent to conceal infringement, intentionally removed the

     copyright management information from Plaintiff’s Copyrighted Photograph, as well as

     added false copyright management information before displaying Copyrighted Photograph

     on third party websites, www.attistrading.com, and www.trybaker.com. In doing so,

     Defendants violated 17 U.S.C. § 1202(a)(1) and (b)(1).




 Plaintiff’s Original Complaint                                                              Page 4 of 6
Case 1:20-cv-03233-RM-STV Document 1 Filed 10/29/20 USDC Colorado Page 5 of 6




 24. As a result of Defendants’ actions, Plaintiff is entitled to actual or statutory damages

     pursuant to 17 U.S.C. § 1203(c). Plaintiff is further entitled to their attorney’s fees and costs

     pursuant to 17 U.S.C. § 1203(b)(5).

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

 A. Declaring that Defendants’ unauthorized conduct violates Plaintiff’s rights under the Federal

     Copyright Act;

 B. Immediately and permanently enjoining Defendants, their officers, directors, agents,

     servants, employees, representatives, attorneys, related companies, successors, assigns, and

     all others in active concert or participation with them from copying and republishing

     Plaintiff’s Copyrighted Photograph without consent or otherwise infringing Plaintiff’s

     copyright or other rights in any manner;

 C. Ordering Defendants to account to Plaintiff for all gains, profits, and advantages derived by

     Defendant by their infringement of Plaintiff’s copyright or such damages as are proper;

 D. Awarding Plaintiff actual and/or statutory damages for Defendants’ copyright infringement

     in an amount to be determined at trial;

 E. Awarding Plaintiff his costs, reasonable attorney’s fees, and disbursements in this action,

     pursuant to 17 U.S.C. § 504-5, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

 F. Awarding Plaintiff such other and further relief as is just and proper.




 Plaintiff’s Original Complaint                                                              Page 5 of 6
Case 1:20-cv-03233-RM-STV Document 1 Filed 10/29/20 USDC Colorado Page 6 of 6




                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury

 trial.



 Dated: October 23, 2020                                 __/s/__David C. Deal__________
                                                         David C. Deal (VA Bar No.: 86005)
                                                         The Law Office of David C. Deal, P.L.C.
                                                         P.O. Box 1042
                                                         Crozet, VA 22932
                                                         434-233-2727, Telephone
                                                         david@daviddeal.com
                                                         Counsel for Plaintiff




 Plaintiff’s Original Complaint                                                               Page 6 of 6
